DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-10 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DIAMOND (Hereafter, “Diamond”) [US 2019/0219507 A1] in view of Barraco et al. (Hereafter, “Barraco”) [US 2014/0360285 A1].
In regards to claim 1, Diamond discloses an installation intended to enable a conformity check of ([Abstract] A system for detecting stimulated emission form a material of interest. [0004] For example, fluorescence techniques are used in the field of non-destructive testing (NDT). Such techniques can be applied to detection of small discontinuities such as inclusions, seams, shrink cracks, tears, laps, flakes, welding defects, grinding cracks, quenching cracks and fatigue cracks. [0004] NDT inspection of articles via the detection of fluorescence in the above manner is of great importance across many industrial sectors and is used for example in forgings, foundry, fabrication, atomic energy, aerospace, ship building, railways, and automotive, applications.), comprising at least one magnetizing device ([0030] The excitation source 102 is configured to provide electromagnetic radiation 116 having a wavelength suitable for inducing fluorescence in the fluorescent material 123. [0032] For example, in the case that the fluorescent material 123 is a fluorescent magnetic dye such as Magnaflux™ 14-HF (or similar) and the excitation source is a UV source, a suitable choice of background filter is a green band-pass filter that allows transmission of wavelengths between 485 and 565 nm (which is a peak emission wavelength of the penetrant dye).), and at least one device for spraying a revealing product ([0028] The embodiments below will be described generally from the point of view of non-destructive testing, in which a fluorescent material is applied to a sample for the purposes of detecting cracks, surface flaws and other defects.), wherein the installation also comprises at least one device for generating at least one image by means of at least one image capture apparatus ([0029] In a preferred embodiment, the device comprises at least two imaging components, as discussed in more detail below with respect to FIGS. 5A to 5C. FIG. 1 also shows a sample 114 comprising a surface defect 122, which has had fluorescent material 123 applied to it such that fluorescent material 123 is predominantly present in the surface defect 122. [0031] On absorbing the excitation radiation 116, the fluorescent material 123 emits radiation 120 due to fluorescence. The emitted radiation 120 is then detected by the imaging component 104. The imaging component is preferably a digital imaging device, such as a digital camera, and preferably includes optical elements configured to form an image of the sample 114, which can be captured by the imaging component.) and at least one device for transmitting the at least one image towards an analysis unit ([0047] Steps S212 and optional steps S210 and S214 are preferably performed using imaging processing circuitry 106. In some embodiments the image processing circuitry is part of the device 100; alternatively the image processing circuitry is part of a computing device (such as the optional computing device 112). Thus, the image processing can be performed either: at the device 100 itself, advantageously enabling the device to provide a self-contained fluorescence detection unit, or; at a computing system, for example a pre-existing external computing system, thereby reducing the hardware required at the device, reducing the cost to manufacture the device as well as reducing the power consumed by the device.).
Barraco discloses an installation intended to enable a conformity check of a mechanical part of a vehicle, comprising at least one magnetizing device, and at least one device for spraying a revealing product ([0011] Moreover, a typical manufacturing process for a column or shaft may include a magnetic particle inspection (MPI) process that involves a magnetization process for guiding magnetic particles into the defect sites for visualization of defects on column surface, and a demagnetization process after finishing the inspection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diamond with the use of magnetic particle inspection for shafts of the steering system of a vehicle as taught by Barraco in order to visualize the defects on the columns surface [See Barraco].

In regards to claim 2, the limitations of claim 1 have been addressed. Diamond discloses wherein the device for generating at least one image comprises a system for moving the ([0042] Optionally at step S210, the device 100 is configured to perform an image alignment algorithm as known in the art to align the first and second images. This allows for effective subtraction of the first and second images as described below, and is particularly advantageous in the event that the device 100 is handheld and or moving whilst the process is being performed—the optional alignment step S210 avoids the introduction of errors in the detection of the fluorescence introduced by the field of view of the imaging component 104 changing between taking the first and second images. In some embodiments, device 100 further comprises one or more sensors for detecting the position and/or motion of the device 100, wherein the alignment processing is based on information regarding the movement and/or change in position of the device 100 provided by the sensors. [0048] This is particularly useful when the position and/or orientation of the imaging component 104 is changed over time, for example when scanning over a large area of one or more samples 114 (e.g. when performing NDT inspection). Similarly, this is useful if the sample 114 itself is moving.).
Barraco discloses a mechanical part of a vehicle ([0011] Moreover, a typical manufacturing process for a column or shaft may include a magnetic particle inspection (MPI) process that involves a magnetization process for guiding magnetic particles into the defect sites for visualization of defects on column surface, and a demagnetization process after finishing the inspection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diamond with the use of magnetic particle inspection for shafts of the steering system of a vehicle as taught by Barraco in order to visualize the defects on the columns surface [See Barraco].

In regards to claim 4, the limitations of claim 1 have been addressed. Diamond discloses wherein the device for generating at least one image comprises a system for moving the at least one image capture apparatus ([0042] Optionally at step S210, the device 100 is configured to perform an image alignment algorithm as known in the art to align the first and second images. This allows for effective subtraction of the first and second images as described below, and is particularly advantageous in the event that the device 100 is handheld and or moving whilst the process is being performed—the optional alignment step S210 avoids the introduction of errors in the detection of the fluorescence introduced by the field of view of the imaging component 104 changing between taking the first and second images. In some embodiments, device 100 further comprises one or more sensors for detecting the position and/or motion of the device 100, wherein the alignment processing is based on information regarding the movement and/or change in position of the device 100 provided by the sensors. [0048] This is particularly useful when the position and/or orientation of the imaging component 104 is changed over time, for example when scanning over a large area of one or more samples 114 (e.g. when performing NDT inspection). Similarly, this is useful if the sample 114 itself is moving.).

In regards to claim 5, the limitations of claim 4 have been addressed. Diamond discloses wherein the system for moving the at least one image capture apparatus comprises a system for driving the at least one image capture apparatus in translation ([0042] Optionally at step S210, the device 100 is configured to perform an image alignment algorithm as known in the art to align the first and second images. This allows for effective subtraction of the first and second images as described below, and is particularly advantageous in the event that the device 100 is handheld and or moving whilst the process is being performed—the optional alignment step S210 avoids the introduction of errors in the detection of the fluorescence introduced by the field of view of the imaging component 104 changing between taking the first and second images. In some embodiments, device 100 further comprises one or more sensors for detecting the position and/or motion of the device 100, wherein the alignment processing is based on information regarding the movement and/or change in position of the device 100 provided by the sensors. [0048] This is particularly useful when the position and/or orientation of the imaging component 104 is changed over time, for example when scanning over a large area of one or more samples 114 (e.g. when performing NDT inspection). Similarly, this is useful if the sample 114 itself is moving.).

In regards to claim 6, the limitations of claim 1 have been addressed. Diamond fails to explicitly disclose wherein the mechanical part is a part of a steering system of the vehicle.
Barraco discloses wherein the mechanical part is a part of a steering system of the vehicle ([0011] Moreover, a typical manufacturing process for a column or shaft may include a magnetic particle inspection (MPI) process that involves a magnetization process for guiding magnetic particles into the defect sites for visualization of defects on column surface, and a demagnetization process after finishing the inspection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diamond with the use of magnetic particle inspection for shafts of the steering system of a vehicle as taught by Barraco in order to visualize the defects on the columns surface [See Barraco].

In regards to claim 7, the limitations of claim 6 have been addressed. Diamond fails to explicitly disclose wherein the mechanical part is a rack.
Barraco discloses wherein the mechanical part is a rack ([0011] Moreover, a typical manufacturing process for a column or shaft may include a magnetic particle inspection (MPI) process that involves a magnetization process for guiding magnetic particles into the defect sites for visualization of defects on column surface, and a demagnetization process after finishing the inspection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diamond with the use of magnetic particle inspection for shafts of the steering system of a vehicle as taught by Barraco in order to visualize the defects on the columns surface [See Barraco].

In regards to claim 10, Diamond discloses a method for checking the conformity of a [See Claim 1 above], comprising: A step of depositing the ([0009] For example, in the case of the inspection of objects such as castings and forged parts, the objects can be on a fast-moving conveyor belt.); A step of magnetizing the mechanical part by means of the magnetizing device ([0030] The excitation source 102 is configured to provide electromagnetic radiation 116 having a wavelength suitable for inducing fluorescence in the fluorescent material 123. [0032] For example, in the case that the fluorescent material 123 is a fluorescent magnetic dye such as Magnaflux™ 14-HF (or similar) and the excitation source is a UV source, a suitable choice of background filter is a green band-pass filter that allows transmission of wavelengths between 485 and 565 nm (which is a peak emission wavelength of the penetrant dye).); A step of spraying the revealing product over the mechanical part by means of the spray device ([0028] The embodiments below will be described generally from the point of view of non-destructive testing, in which a fluorescent material is applied to a sample for the purposes of detecting cracks, surface flaws and other defects.); ([0029] In a preferred embodiment, the device comprises at least two imaging components, as discussed in more detail below with respect to FIGS. 5A to 5C. FIG. 1 also shows a sample 114 comprising a surface defect 122, which has had fluorescent material 123 applied to it such that fluorescent material 123 is predominantly present in the surface defect 122. [0031] On absorbing the excitation radiation 116, the fluorescent material 123 emits radiation 120 due to fluorescence. The emitted radiation 120 is then detected by the imaging component 104. The imaging component is preferably a digital imaging device, such as a digital camera, and preferably includes optical elements configured to form an image of the sample 114, which can be captured by the imaging component.); A step of transmitting the at least one image of the mechanical part on an analysis unit by means of the transmission device; An analysis step by the analysis unit determining a conformity of the mechanical part ([0047] Steps S212 and optional steps S210 and S214 are preferably performed using imaging processing circuitry 106. In some embodiments the image processing circuitry is part of the device 100; alternatively the image processing circuitry is part of a computing device (such as the optional computing device 112). Thus, the image processing can be performed either: at the device 100 itself, advantageously enabling the device to provide a self-contained fluorescence detection unit, or; at a computing system, for example a pre-existing external computing system, thereby reducing the hardware required at the device, reducing the cost to manufacture the device as well as reducing the power consumed by the device.).
Barraco discloses a mechanical part of a vehicle; A step of demagnetizing the mechanical part by means of the demagnetizing device ([0011] Moreover, a typical manufacturing process for a column or shaft may include a magnetic particle inspection (MPI) process that involves a magnetization process for guiding magnetic particles into the defect sites for visualization of defects on column surface, and a demagnetization process after finishing the inspection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diamond with the use of magnetic particle inspection for shafts of the steering system of a vehicle as taught by Barraco in order to visualize the defects on the columns surface [See Barraco].

Claim(s) 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond in view of Barraco in further view of Nissen et al. (Hereafter, “Nissen”) [US 2015/0192526 A1]
In regards to claim 3, the limitations of claim 2 have been addressed. Diamond fails to explicitly disclose wherein the system for moving the mechanical part comprises a system for rotating the mechanical part.
Nissen discloses wherein the system for moving the mechanical part comprises a system for rotating the mechanical part ([0023] After the pretreatment process, the part is secured to a structure, preferably a rotating structure, as indicated by rotating arrow "A," that allows image capturing of the entire part surface area during the rotation process.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diamond with rotational movement of the part as taught by Nissen in order for the entire part surface area to be captured by the imager for a better visual inspection [See Nissen].

In regards to claim 8, the limitations of claim 7 have been addressed. Diamond fails to explicitly disclose wherein the device for generating at least one image comprises at least one first image capture apparatus positioned parallel with respect to the axis of elongation of the rack and at least one second image capture apparatus positioned so as to form an angle smaller than 90° with the axis of elongation of the rack.
Nissen discloses wherein the device for generating at least one image comprises at least one first image capture apparatus positioned parallel with respect to the axis of elongation of the rack and at least one second image capture apparatus positioned so as to form an angle smaller than 90° with the axis of elongation of the rack [Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diamond with position of the cameras as taught by Nissen in order for the entire part surface area to be captured by the imager for a better visual inspection [See Nissen].

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond in view of Barraco in further view of Mazel et al. (Hereafter, “Mazel”) [US 2007/0181822 A1].
In regards to claim 9, the limitations of claim 1 have been addressed. Diamond fails to explicitly disclose comprising a device for drying the revealing product.
Mazel discloses comprising a device for drying the revealing product ([0007] Magnetic particles can either be applied in dry form or in a liquid carrier. A gentle flow of air or water (depending on whether the test is being conducted in air or underwater) is then applied over the surface. Magnetic particles at defects are held in place by flux leakage, while particles on other portions of the surface are removed by the flowing air or water, or, in the case of vertical or overhead surfaces, by gravity. The surface is then viewed under illumination with an appropriate light source to see if there is an indication of a possible defect.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diamond with the flow of air onto the magnetic particles as taught by Mazel in order to improve the ability of indication of a possible defect [See Mazel].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482